Citation Nr: 0414180	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a scar beneath the 
lower right lip and on the chin, currently rated 10 percent 
disabling.

2.  Entitlement to a compensable rating for a scar in the 
right corner of the mouth.

3.  Entitlement to an increased rating for deviation of nasal 
septum to the right, status post-septoturbinoplasty, 
currently evaluated 10 percent disabling.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
alcoholism and APC (aspirin, phenacetin and caffeine) 
addiction.

5.  Entitlement to service connection for loss of teeth 
secondary to septoturbinoplasty for nasal septal deviation.

6.  Entitlement to service connection for fibrosis of the 
right lung upper lobe and bronchitis and/or pneumonia 
(claimed as fibrous lung condition, recurrent lung infections 
and pneumonia).

7.  Entitlement to service connection for cirrhosis of the 
liver (claimed as liver damage or jaundice).

8.  Entitlement to service connection for body aches and 
headaches.

9.  Entitlement to service connection for perforated duodenal 
ulcer.

10.  Entitlement to service connection for anxiety with 
depressive reaction and/or somatization disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1967.

This appeal is from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The decision responded to the 
veteran's statements of April and May 1999 and it adjudicated 
entitlement to service connection for head eczema among the 
issues.  The veteran initiated the appeal with a December 
2000 notice of disagreement (NOD) that encompassed that 
issue.  In his February 2002 substantive appeal, he clarified 
that he had no claim for head eczema, but asserted that his 
claim had been for heart ischemia.  The Board deems that the 
veteran's written statement withdraws the NOD as it pertains 
to the issue entitlement to service connection for head 
eczema.  38 C.F.R. § 20.204 (2003).  The unadjudicated claim 
of entitlement to service connection for heart ischemia is 
referred to the for appropriate action.

The veteran testified in June 2002 at a hearing in 
Washington, D.C., before a Veterans Law Judge of the Board of 
Veterans' Appeals (Board), who the Chairman of the Board 
assigned to conduct the hearing and decide this appeal.  
38 U.S.C.A. § 7107(b), (c), (d)(1) (West 2002).  That judge 
has since resigned from the Board.  The Board's letter of 
November 2003 offered the veteran another hearing before 
another Veterans Law Judge who would decide his appeal.  He 
declined with a signed response that the Board received in 
January 2004.

For reasons set forth below, additional development is 
necessary on the issues of entitlement to service connection 
for loss of teeth secondary to septoturbinoplasty for 
service-connected nasal septal deviation; service connection 
for fibrosis of the right upper lobe and bronchitis/pneumonia 
(claimed as fibrous lung condition, recurrent lung infections 
and pneumonia); service connection for cirrhosis (claimed as 
liver damage and/or jaundice); service connection for body 
aches and headaches; service connection for perforated 
duodenal ulcer (claimed as stomach problems due to APC use 
and duodenal explosion); and service connection for anxiety 
with depressive reaction and/or somatization disorder.  Those 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




FINDINGS OF FACT

1.  A five to 6 centimeter-long, superficial, non-adherent 
scar of the right side of the lower lip and the chin is only 
slightly elevated and does not manifest any other criterion 
of disability. 

2.  The scar at the corner of the veteran's mouth is 
nondisfiguring and does not manifest any other criterion of 
disability.  

3.  The veteran has deviation of the nasal septum to the 
right causing an 80% obstruction to the right side of the 
nose.

4.  VA denied service connection for alcoholism and APC 
addiction and notified the veteran of the decision and of his 
appellate rights in August 1979.

5.  The veteran did not appeal from the August 1979 rating 
decisions within one year of the date of the letter notifying 
him of the decision.

6.  Evidence presented or secured since August 1979 to show 
that alcoholism was other than willful misconduct or to show 
that addiction to APC exists does not bear directly or 
substantially on the matter to be determined and is not so 
significant that it must be considered to decide the claim 
fairly.


CONCLUSION OF LAW

1.  The schedular criteria for a rating greater than 10 
percent for scars of the right side of the lower lip and chin 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, Diagnostic Code 7800 (2003); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).



2.  The schedular criteria for a compensable rating for scar 
of the right corner of the veteran's mouth are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
Diagnostic Code 7800 (2003); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002).

3.  The schedular criteria for a rating greater than 10 
percent for deviated nasal septum, status post-
septoturbinoplasty are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, Diagnostic Code 
6502 (2003).

4.  The rating decision of August 1979 denying service 
connection for alcoholism and APC addiction is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2003).

5.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for alcoholism and APC addiction.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Ratings

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Scars

During the pendency of the veteran's claim, VA amended the 
criteria for rating disability from scars.  See 38 C.F.R. 
§ 4.118) (effective Aug. 30, 2002).  Consequently, VA must 
consider the old regulation prior to the effective date of 
the change and the new regulation thereafter to avoid 
imposing an impermissible retroactive effect to the change.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In a 
letter of October 17, 2002, the Board notified the veteran of 
the change in the law and of the factors governing the 
applicability of the old and of the new regulation, providing 
a copy of changed regulation.

The veteran's scars have been rated as disfiguring scars of 
the head, face, or neck since December 1967.  The old 
criteria for rating disfiguring scars of the head, face, or 
neck provided a noncompensable rating for slight scars, a 10 
percent rating for moderate, disfiguring, scars; a 30 percent 
rating for severe scars, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles, and a 50 
percent rating for complete or exceptionally repugnant 
deformity or one side of the face or marked or repugnant 
bilateral disfigurement.  Other factors provided for 
elevation of the several rating levels.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003). 

The new criteria provide for a 10 percent rating for one 
characteristic of disfigurement; a 30 percent rating for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids); ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement; and 50 and 80 percent ratings for greater 
degrees of disfigurement.  The new criteria include a list of 
eight characteristics of disfigurement of the head, face, and 
neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2003).

Historically, the veteran sustained multiple lacerations of 
the face in a motor vehicle accident (MVA) while in service.  
The lacerations were sutured.  He had plastic repair in 
February 1968 of a deformed lower lip.  VA examination in 
December 1968 found good cosmetic results, which were 
confirmed by photograph.  In June 1975, x-ray study revealed 
foreign bodies in the soft tissue of his chin; some pieces of 
glass were removed from his chin in outpatient surgery in 
June 1975.  On VA examination in May 1977, the veteran again 
reported retained glass in his facial scars.  The examiner 
found the scars "remarkably undisfiguring," for the type of 
injuries, and presumed there to be retained foreign bodies.  
VA hospital and outpatient records from November 1976 to 
December 2001 reveal no complaints or treatment related to 
scars.

Other bases for separate ratings for scars of the face do not 
apply in this case.  See 38 C.F.R. §§ 7803, 7804, 7805 (2002) 
(superficial poorly nourished, recurrently ulcerating scars; 
superficial objectively tender or painful scars; or scars 
limiting the function of affected part) and 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802 to 7805 (2003) (superficial 
unstable, painful, or limiting function of affected part).  
The veteran testified that he still has glass in his chin and 
in his right eye, and that it moves around.  There is no 
evidence of any additional disability associated with such 
glass, such that another disability related to the scar could 
be rated under any of the cited diagnostic codes, see Esteban 
v. Brown, 6 Vet. App. 259 (1994), even if present; and its 
presence is not medically confirmed.  The veteran's belief 
amounts to a medical opinion from a layman who lacks the 
expertise necessary to proffer his medical opinion as 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has not had treatment for his scars since glass 
was removed from his chin in a June 1975 outpatient 
procedure.  His testimony about ongoing, undefined problems 
with glass moving about in the wound is not credible.  The 
dearth of evidence of any complaint or treatment related to 
the scars of the chin for over 25 years is consistent with 
the Board's conclusion that there is no ongoing disability 
related to the condition of the scars other than the 
disfigurement.

On VA examination in June 1999, the examiner observed, 
palpated, and described the scars below the right lower lip 
and chin.  The unretouched color photographs complement and 
corroborate the examiner's description.  In short, under the 
old rating criteria, the disfigurement is not more than 
moderate, i.e., it is seen to exist, but it does not comport 
with or nearly approximate, see 38 C.F.R. § 4.7 (2003), the 
criteria of severe disfigurement.

Under the new criteria, the Board will assume, to the benefit 
of the veteran,  that the scars that appear raised in the 
photograph are palpable.  A raised surface on palpation is 
the only one of the eight characteristics of disfigurement 
that the veteran's scars demonstrate.  The examiner's report 
of the external and internal condition of the chin and lower 
lip is probative evidence that there is no palpable tissue 
loss of the chin.  The photographs are probative evidence 
that there is not visible tissue loss.  There is not gross 
distortion or asymmetry of the chin.

In sum, the preponderance of the evidence is against awarding 
a rating higher than 10 percent for a scar below the lower 
right lip and of the chin.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002); 38 C.F.R. 
§ 4.118 2003).

With regard to the scar at the corner of the veteran's mouth, 
the conclusion is the same.  When this scar was examined by a 
VA physician in December 1968, it was described as "a very 
small barely visible scar at the right corner of the mouth," 
and was well healed.  Upon VA examination in March 1977, 
three pigmented areas were described at the right-hand corner 
of the mouth.  It was noted that it appeared as though dirt 
were implanted in the skin.  The examiner reported that 
although there was a considerable amount of scaring on the 
veteran's face, it was amazingly nondisfiguring.  Upon VA 
examination in June 1999, the scar to the right corner of the 
mouth was observed without any significant deformity or 
limitation of movement.  As noted above, the unretouched 
color photographs corroborate the examiner's description.  

The scar at the corner of the veteran's mouth is rated under 
diagnostic code 7800, which has been provided in paragraphs 
above in this section.  Under the old criteria, a 10 percent 
rating is warranted for moderate, disfiguring scars.  A 
noncompensable rating is provided for slight scars.  Under 
the old criteria, it is clear that the scar in question is 
slight, as it was barely visible in 1968 and had not changed 
in character or appearance when examined in June 1999 when it 
was one of several scars described as amazingly 
nondisfiguring.  Under the new criteria, the scar does not 
show any of the eight criteria for disfigurement as required 
in diagnostic code 7800.  

In sum, the preponderance of the evidence is against awarding 
a compensable rating for a scar at the right corner of the 
veteran's mouth.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002); 38 C.F.R. § 4.118 
2003).


B.  Deviated Nasal Septum, Status Post-septoturbinoplasty

The veteran is service connected for the residuals of a 
fractured nose resulting from a fall down stairs, for which 
he was treated in service in May 1967, with the injury 
documented at that time.  VA performed septoturbinoplasty 
surgery in November 1982, substantially relieving nasal 
airway blockage at that time.  VA outpatient records from 
June 1983 and January 1984 reveal that subsequently, over 
time, the septum shifted, resulting in obstruction of the 
right nasal airway.  The veteran declined further corrective 
surgery in January 1984.  VA outpatient treatment records 
from January 1984 to the present are uninformative about the 
status of the veteran's deviated septum.

On VA examination in June 1999, the veteran's nasal airway 
obstruction consisted of an 80 percent obstruction in the 
right airway.  Computed tomography (CT) study showed no sinus 
disease or other obstruction other than the right-deviated 
nasal septum.

Deviated nasal septum due to trauma, such as the veteran's, 
is rated 10 percent for 50-percent obstruction of both nasal 
passages or for complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2003).  The evidence shows less 
than the degree of obstruction required of the veteran's 
obstructed side for his current 10 percent rating.

The veteran has the maximum rating provided by the rating 
schedule for the disability.  Consequently, a higher rating 
is available only on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2003).  The veteran has not alleged, and the 
evidence does not suggest, anything extraordinary about the 
disability resulting from the veteran's deviated septum that 
would warrant referral to the VA officers authorized to make 
extraschedular compensation awards.  Id.; see Floyd v. Brown, 
9 Vet. App. 88 (1996).

The veteran seeks a schedular rating for deviated nasal 
septum for which the rating schedule does not provide.  
38 C.F.R. § 4.97, Diagnostic Code 6502 (2003).  Consequently, 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2003).

A.  Whether to Reopen a Claim of Entitlement to Service 
Connection for Alcoholism and APC Addiction

In August 1979, the RO denied claims for service connection 
for APC addiction and for alcoholism, finding the former did 
not result from treatment of a service-connected disability 
and the latter resulted from the veteran's willful 
misconduct.  The RO notified the veteran of the rating 
decision by letter of August 8, 1979, informing him then of 
his appellate rights.  The evidence then of record revealed 
VA hospital treatment for APC abuse and a long history of 
alcoholism.

When the RO denied the appellant's claim in August 1979, and 
the appellant did not appeal within one year of the date of 
the letter notifying him of the denial, that decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2003); see also Suttman v. Brown, 5 
Vet. App. 127, 135 (1993) (section 7105(c) finality also 
subject to section 5108 exception).  To reopen the claim, new 
and material evidence must be presented or secured.  
38 U.S.C.A. § 5108 (West 2002).  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  This claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Thus, evidence submitted since July 1996 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since July 1996 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

Evidence submitted since August 1979 consists of records of 
VA hospitalization in June to July 1979 showing treatment for 
abuse of Goody's Powder (apparently a then-marketed brand of 
APC).  The treating physicians noted that the use of APC was 
not an addiction, the veteran's belief to the contrary 
notwithstanding.  He reported taking 6 to 10 doses of APC a 
day for 13 years, initially for headaches, which he denied 
were a problem at the time he sought treatment, and for 
anterior and posterior chest pain.  Cardiac work-up had been 
negative.  The veteran was said to have many imaginary fears 
about himself, his belief that he had a drug addiction 
apparently one of them.

The veteran has submitted numerous statements, including June 
2002 hearing testimony.  The statements have been 
inconsistent, attributing his use of APC for pain to numerous 
causes including headache of variously reported origins 
including the injury to his nose, allegedly due to the 
alleged assault on him by other servicemen, and, as noted in 
the hospital records, chest pain.  The veteran has also 
reported that he has not used APC since 1979.



The veteran has submitted no new evidence of an addiction 
other than his lay medical opinion as proffered in multiple 
statements and hearing testimony.  Such testimony cannot be 
material, because the fact of addiction is a medical 
question, regarding which a layperson is incompetent to 
opine.  Espiritu, 2 Vet. App. 492.  His testimony cannot 
satisfy the requirement that new and material evidence be 
presented or secured to reopen a previously denied claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

Additionally, by the time the veteran sought to reopen his 
claim, he had, by his testimony, not used APC for 
approximately 20 years.  Even if he had had an addiction, he 
has applied to reopen a claim for compensation for a 
condition that he does not now have.  Entitlement to VA 
disability compensation requires the existence of a current 
disability.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 
1998).  Regardless of the procedural posture, and apart from 
the requirements for reopening a previously denied claim, the 
veteran has sought a benefit not provided by law.  Such a 
claim must be denied on legal grounds.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

A July 2001 VA alcohol screening indicated that alcohol 
education was warranted.  July to December 2001 VA outpatient 
records indicate by the veteran's statements and references 
to his understanding that his cirrhosis is related to alcohol 
consumption that he was currently consuming alcohol, although 
the nature of that consumption, whether abusive or 
symptomatic of alcoholism, is not revealed in the records.

The veteran reported in statement of April and May 1999 that 
he left service a severe, acute alcoholic, but he did not 
state why.  In a February 2002 statement, remarks on an 
authorization for release of information, he stated that he 
became alcoholic while in service because a serviceman 
severely injured his body and because after service the 
liquor and APC were sold in every store.  In the same 
statement, he apparently stated that those who made him 
addicted, or who injured him, have denied it, but he was so 
drunk and addicted that he did not know where they were.  In 
a long statement of March 2002, the veteran reported being 
beaten twice while in service, but he did not attribute 
alcoholism to any effects of these assaults.  In June 2002 
hearing testimony, he testified that he took APCs for pain 
after he was badly beaten; he stated, "They knocked my head 
off."  He also testified that the pain was from his broken 
nose, although he averred that other servicemen broke the 
nose.  He stated that after taking APC, he went to the bar 
and drank, and it relieved his pain and made him an 
alcoholic.  He also asserted that everyone in the service was 
an alcoholic.  In repeated statements, including in June 2002 
hearing testimony, he has testified that he quit drinking in 
1972 or 1973.

VA denied service connection for alcoholism in August 1979 
because alcoholism was found to be willful misconduct, thus 
not incurred in line of duty, both legal bars to disability 
compensation.  See 38 C.F.R. §§ 3.1(m), (n), 3.301(a), (b), 
(c)(2) (2002).  In 1990, Congress amended the statute 
authorizing payment of veterans' disability compensation to 
preclude compensation for a disability resulting from abuse 
of alcohol.  See 38 U.S.C.A. § 1110 (West 2002).  As 
judicially interpreted, VA may not pay compensation for 
primary alcoholism, i.e., alcoholism as a discrete 
disability, or for medical conditions secondary to primary 
alcoholism, but VA may pay disability compensation for 
alcoholism and its disabling effects that are secondary to or 
symptomatic of a service-connected disability.  Allen v. 
Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  Thus, as a legal 
matter, the evidence necessary to be new and material in this 
case is evidence that the veteran's alcoholism is not 
primary, but is secondary to a service-connected disability.  
Id.  That is, only such evidence can be directly related to 
the matter to be determined and so significant that it must 
be considered to decide the claim fairly.  38 C.F.R. 
§ 3.156(a) (2001).

The whole association between the veteran's alcoholism and 
any service-connected disability is his vague June 2002 
testimony.  It appears that he attributes his drinking 
variously to pain from a beating, or to the mere availability 
of alcohol, or to pain from his nose, which he attributes to 
being beaten.  The testimony, because of its vagueness, does 
not bear directly or substantially on the matter to be 
determined.  It is not so significant that it must be 
considered, alone or together with the evidence previously of 
record, to decide the claim fairly.  Consequently, the 
testimony, though new, is not material.  38 C.F.R. § 3.156(a) 
(2001).  In sum, new and material evidence has not been 
presented or secured to reopen a claim for service connection 
for alcoholism.  38 U.S.C.A. § 5108 (West 2002).


II.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2003), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2003).  In March 1968, the veteran filed the form 
necessary to claim entitlement to disability compensation.  
Incident to the claims on appeal, VA provided the veteran 
forms to authorize release of privately held medical 
information.  No other forms are necessary in this case.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him/her which 
information and evidence, if any, he/she must provide VA and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
(in this case the RO)) decision on a claim for VA benefits.  
In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.

In the present case, regarding the issues finally decided by 
this decision, the AOJ received a substantially complete 
application on May 17, 1999.  Thereafter, in a rating 
decision of January 2000 those claims were denied.  Only 
after that rating action was promulgated did the AOJ, on 
March 21, 2001, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Additionally, 
an AOJ letter of May 1999 notified the veteran of evidence 
necessary to support his claim for increased ratings.  
Although not expressed in terms of the VCAA, predating the 
Act as it did, the letter provided the veteran substantially 
the same instruction now provided pursuant to the VCAA.  
Moreover, the letter pertained to claims for increased 
ratings.  Such claims generally were not deemed subject to 
the requirement that the claimant submit evidence to show the 
claim was well grounded as a condition of VA assistance with 
developing evidence.  Consequently, the letter provided good 
and sufficient notice of VA's and the veteran's respective 
burdens to produce and obtain information and evidence.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  17 Vet. App. at 
422.  ("The Secretary has failed to demonstrate that, in 
this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421-22.  Similarly, 
a claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case (SOC) was provided to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

Regarding the content of the May 1999 and March 2001 noticed, 
Pelegrini, 17 Vet. App. 412, held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  The May 1999 and March 2001 
letters informed the veteran that it was his ultimate 
responsibility to produce evidence, which inherently must 
include evidence he had in his possession, whether long in 
his possession or immediately acquired to prosecute the 
instant claim.  Additionally, the AOJ provided the veteran 
notice in May 2001 of action taken to obtain private medical 
records and explicit instruction of his ultimate 
responsibility to produce that evidence, consistent with the 
inherent inclusion in the notice of evidence necessary to 
substantiate his claim of evidence in the veteran's 
possession.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. The veteran's statement of March 2002 is 
persuasive that the May 1999, March 2001, and May 2002 
letters together with the SOC were sufficient to elicit from 
him any information or evidence in his possession, 
notwithstanding that the letter did not explicitly identify 
such material.  See VAOPGPREC 1-2004. 

VA provided section 5103(a) notice to the veteran after the 
initial adjudication of his claim.  It could not have done 
otherwise, the initial adjudication having predated enactment 
of the VCAA.  The veteran's statement of March 2002 is 
persuasive that the May 1999, March 2001, and May 2002 
letters together with the SOC were sufficient to elicit from 
him any information or evidence in his possession, 
notwithstanding that the letter did not explicitly identify 
such material.  See VAOPGPREC 1-2004.  The veteran has 
suffered no prejudice from the receipt of notice post-dating 
the initial review of his claim, nor is he prejudiced by an 
appellate decision in light of the process in his case and on 
the record now before the Board.  Bernard v. Brown, 4 Vet. 
App. 384, 389 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  VA obtained all evidence in federal 
custody, military and VA, of which it had notice.  VA 
requested evidence from those private sources from which the 
veteran authorized VA to obtain evidence.

The duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Under the law 
in effect at the time of the veteran's April and May 1999 
applications to reopen the claim for alcoholism and APC 
addiction, VA had no duty to assist the veteran to develop 
evidence in support of his claim until the previously 
disallowed claim for stomach ulcers was reopened.  See Elkins 
v. West, 12 Vet. App. 209, 218 (1999).  VA is not obligated 
to afford the veteran the assistance in obtaining evidence 
necessary reopen the claim for service connection for 
alcoholism and APC addiction that it must afford in the other 
claims at issue in this appeal.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  VA afforded the veteran medical examinations in June 
1999.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2003).  In letters of May and August 
2001, VA notified the veteran of its failure to obtain 
certain private records.  These letters further reinforced 
the prior notice that production of the referenced private 
evidence was the veteran's responsibility.  No reasonable 
understanding of the plain language of the notice could 
exclude evidence in the veteran's immediate possession.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO, although the RO cited 
only the Act's and not the regulations' provisions in 
correspondence with the veteran, i.e., in the June 2002 
statement of the case, specifically.  Thus, he has, in fact, 
been informed of its substance, and its substance has been 
applied in his case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board's consideration of the 
VCAA regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial citation to the regulations poses no risk of 
prejudice to the appellant.  VAOPGCPREC 16-92.


ORDER

Schedular ratings greater than 10 percent for a scar beneath 
the lower right lip and on the chin and for deviation of the 
nasal septum to the right, status post-septoturbinoplasty are 
denied.  A compensable rating for a scar in the right corner 
of the mouth is denied.  Whereas new and material evidence 
has not been presented or secured to reopen a claim of 
entitlement to service connection for alcoholism and APC 
addiction, the benefit sought on appeal is denied.


REMAND

Subsequent to enactment of the VCAA, VA promulgated 
regulations authorizing the Board to develop evidence 
independently of the RO, which had the effect of enabling the 
Board to cure certain defects in compliance with the VCAA.  
The United States Court of Appeals for the Federal Circuit 
has ruled that certain regulations and the associated actions 
by the Board are invalid as contrary to the VCAA.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The RO must discharge VA's duty under 
38 U.S.C.A. § 5103(a) (2003); 38 C.F.R. § 3.159(b) (2003) 
and, in this case conduct additional development of the 
evidence in the form of conducting medical examinations 
38 C.F.R. § 3.159(c)(4) (2003).

When the Court handed down Disabled American Veterans, 327 
F.3d 1339, the Board was poised to take certain development 
action pursuant to the regulations the Court invalidated.  
The RO must make the initial adjudication of the evidence the 
Board has obtained.

In a March 2002 statement and in June 2002 hearing testimony, 
the veteran asserted that cirrhosis of the liver and 
depression began while on active duty with the Army Reserve 
in 1971.  Records from this service are not contained in the 
claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

2.  The RO should contact the appropriate 
authority to obtain any available medical 
records associated with the veteran's 
service in the U. S. Army Reserves.  The 
records should be associated with the 
veteran' claims folder.  

3.  Ask the veteran to identify the VAMC 
where he had an MRI study of the head in 
1999 and obtain the MRI report, and to 
identify the Regional Medical Center that 
treated him for lung or respiratory 
disorders during or about 1993 and any 
dentist or oral surgeon that removed or 
treated him for the loss of teeth.  
Obtain records from each health care 
provider the appellant identifies.



4.  Ask the veteran to provide another 
release of information for dental records 
from the office of Cole DDS, West End, 
Elizabethton, TN 37643 during the period 
of 1982 to 1983, because the release he 
provided in June 2002 expired without VA 
action.  Note that a complete street 
address is needed.  Make arrangements to 
obtain the records.

5.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examination(s): dental, pulmonological, 
hepatic, neurological, gastrointestinal, 
and psychiatric.  Send the claims folder 
to the examiner(s) for review.  
?	Dental: to observe for and report 
missing teeth, to take a history of 
the time and circumstances of their 
loss, and to provide an opinion of 
the probability that the loss of any 
teeth was related to the November 
1982 septoturbinoplasty (VAMC 
Mountain Home summary in the claims 
file).  If loss of one or more teeth 
is at least as likely as not due to 
the nasal surgery, the examiner 
should identify which teeth those 
are.
?	Pulmonology: to diagnose current 
pulmonary and respiratory disorders 
and to provide an opinion whether 
any current diagnosis is at least as 
likely as not related to the 
episodes of pneumonia and bronchitis 
documented in the service medical 
records.



?	Hepatology: to diagnose current 
liver disease and provide an opinion 
of the etiology and time of onset 
based on interview and review of the 
claims file.  The examiner should 
note the May 1971 VAMC diagnosis of 
fatty liver and provide an opinion 
whether there is continuity of 
symptomatology with any condition 
shown in the service medical 
records.
?	Neurologic: to diagnose complaints 
of body aches and headaches and to 
provide an opinion as to their 
etiology based on interview and 
review of the veteran's claims file.
?	Gastrointestinal: to diagnose or 
rule out current duodenal ulcer or 
other upper gastrointestinal disease 
and to provide an opinion as to the 
etiology of any diagnosis based on 
interview and review of the 
veteran's claims file.
?	Psychiatric: to diagnose any current 
psychiatric illness and to provide 
an opinion as to the etiology of any 
diagnosis based on interview and 
review of the veteran's claims file.

6.  Readjudicate the claims for service 
connection for loss of teeth secondary to 
septoturbinoplasty for nasal septal 
deviation; service connection for 
fibrosis of the right lung upper lobe and 
bronchitis and/or pneumonia; service 
connection for cirrhosis of the liver 
(claimed as liver damage or jaundice); 
service connection for body aches and 
headaches; service connection for 
perforated duodenal ulcer; and service 
connection for anxiety with depressive 
reaction and/or somatization disorder.  
If any claim is denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



